4 U.S. 329 (____)
4 Dall. 329
Smythe
versus
Banks.
Supreme Court of United States.

By the COURT.
The witness is, undoubtedly, privileged from arrest, for a reasonable time, to prepare for his departure, and return to his home, as well as during his actual attendance upon the Court. But the privilege does not extend throughout the term, at which the cause is marked for trial; nor will it protect him while the witness is engaged in transacting his general private business, after he is discharged from the obligation of the subpna.